Citation Nr: 1301711	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  10-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office(RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for service-connected bilateral sensorineural hearing loss.

2.  Entitlement to an initial rating greater than 10 percent for service-connected tinnitus.

3.  Entitlement to a rating greater than 20 percent for post-operative repair of bimollealor fracture of the right ankle.

4.  Entitlement to a rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis.

5.  Entitlement to service connection for left knee disability as secondary to service-connected disabilities.

6.  Entitlement to service connection for right knee disability as secondary to service-connected disabilities.

7.  Entitlement to service connection for left ankle disability as secondary to service-connected disabilities.

8.  Entitlement to service connection for left hip disability as secondary to service-connected disabilities.

9.  Entitlement to service connection for right hip disability as secondary to service-connected disabilities.

10.  Entitlement to service connection for lumbar spine disability as secondary to service-connected disabilities.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability/ies.

12.  Entitlement to a temporary total evaluation due to treatment for service-connected disability requiring convalescence beyond December 31, 2007.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2008, May 2010 and March 2012 rating decisions. 

In the August 2008 rating decision, the RO denied continued a 30 percent rating for bilateral sensorineural hearing loss, continued a 20 percent rating for right ankle disability, continued a 10 percent rating for disability of the right tibia and fibula, and denied entitlement to TDIU.  The RO also denied service connection claims for disability of the left knee, the right knee, the left ankle, the left hip, the right hip and the lumbar spine, all as secondary to service-connected disability.  The Veteran filed a notice of disagreement (NOD) with respect to all issues in August 2008, and the RO issued a statement of the case (SOC) in October 2009 which was returned as undeliverable.  The RO remailed the SOC in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010.  The RO most recently continued the denials in an April 2012 supplemental SOC (SSOC).

In the May 2010 rating decision, the RO awarded a temporary 100 percent convalescence rating effective from June 4, 2007 to December 31, 2007.  The Veteran filed an NOD in June 2010, and the RO issued an SOC in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in January 2011.  Notably, this rating decision revised a prior determination in February 2008 that the effective date for the convalescence rating began on October 26, 2007.

In a VA Form 21-4138 received in September 2010, the Veteran withdrew his request for a hearing before a Decision Review Officer of the RO.

In the March 2012 rating decision, the RO granted service connection for tinnitus, and assigned an initial 10 percent rating effective July 13, 2010.  The Veteran filed an NOD in March 2012 with respect to the initial rating assigned, and the RO issued an SOC in June 2012.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2012.

The Board notes that, in September 2010, the Veteran revoked his power-of-attorney with the Puerto Rico Public Advocate for Veterans Affairs.  Given this, and, because he has not selected another representative, The Board recognizes the Veteran as now proceeding pro se in this appeal.

In September 2012, the Board received translation of documents in the Spanish language for relevant private treatment records.

A review of the Virtual VA electronic records storage system does not reveal any additional records which are not associated with the paper claims file.

The Board's decision on the claims for higher ratings for bilateral hearing loss, tinnitus, and right ankle disability, as well as on the claim for extension of a convalescence rating, is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  VA will notify the Veteran when further action, on his part, is required.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  The Veteran's service-connected bilateral hearing loss disability results in no worse than an exceptional pattern of Level VI right ear hearing and Level VI left ear hearing.

3.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code (DC) 6260.

4.  The Veteran's service-connected right ankle disability does not result in ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or abduction, adduction, inversion or eversion deformity.

5.  There is no legal or factual basis for extension of a convalescence rating beyond December 31, 2007.




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for service-connected bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, DC 6100 (2012).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a rating greater than 20 percent for post-operative repair of bimollealor fracture of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5270-74 (2012).

4.  The criteria for entitlement to a temporary total evaluation due to treatment for service-connected disability requiring convalescence for the time period after December 31, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated). 

With respect to the initial rating claim for tinnitus, the Board concludes that the undisputed facts render him ineligible for entitlement to a schedular rating greater than 10 percent.  In such a situation, there is no further duty to notify or duty to assist on the part of VA.  VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran filed claims for increased ratings for hearing loss and right ankle disability in December 2007.  The Veteran was provided a fully compliant, pre-adjudicatory generic notice on this claim in May 2008.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his claims which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disabilities.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims.

The Veteran filed a claim for a convalescence rating in February 2008.  The Veteran was provided a fully compliant, pre-adjudicatory generic notice on this claim in September 2008.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his claim which included evidence showing a convalescence period beyond December 31, 2007 and an advisement of the respective duties upon himself and VA in obtaining evidence to substantiate the claim.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished with respect to the claims decided on appeal, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The RO has also obtained medical and legal documents pertaining to the Veteran's award of disability benefits from the Social Security Administration (SSA). 

The Board observes that the SSA records include the results of audiometric testing conducted in December 2003.  The audiometric results are in graphical form only, and the examination report does not indicate the type of word recognition testing that was conducted.  The Veteran filed his increased rating claim in December 2007, which renders examination results obtained in 2003 as irrelevant to the claim at hand.  See Francisco, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 509-10 (the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).  See also Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (finding that VA's duty to assist "is not boundless in scope" and is limited to evidence relevant to the claim at hand).

The Board additionally notes that the speech recognition scores, if assumed using the Maryland CNC Word Recognition List, are insufficient to warrant a rating greater than 30 percent under the applicable criteria.  As such, the Board has no duty to seek clarification of the word list used.  See generally Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed).

The Veteran has been afforded multiple VA examinations during the appeal period, and the reports of those examinations have been associated with the claims file.  The most recent VA examinations occurred in August 2010.  The audio examination report contains all necessary findings, including consideration of the effects the Veteran's service-connected bilateral hearing loss has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds no credible lay or medical evidence demonstrating or alleging a decrease in hearing acuity since the August 2010 VA examination.  Thus, there is no duty to provide further medical examination on the bilateral hearing loss claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The August 2010 VA examination joints report also contains all necessary findings to adjudicate the claims involving the right ankle as well as disability involving the right tibia and fibula.  The Board finds no credible lay or medical evidence demonstrating or alleging an increase of disability of the right lower extremity since this VA examination.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the convalescence claim, the record includes medical opinion that the Veteran's period of convalescence following right ankle surgery on June 4, 2007 ended December 31, 2007.  The Veteran does not argue that he had a medical need for a longer period of time, but argues that the criteria of 38 C.F.R. § 4.30 warrant an extension as a matter of law.  The Board finds that additional medical examination or opinion is not necessary as there is no evidence suggesting a medical need for convalescence beyond December 31, 2007.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Applicable Legal Authority

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone threshold averages and the Maryland CNC test scores are given a numeric designation which is then used to determine the current level of disability based upon a pre-designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

VA evaluates tinnitus under 38 C.F.R. § 4.87, DC 6260.  A 10 percent rating is the maximum allowable schedular rating.  Note (2) instructs to assign a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears or in the head.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See generally 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The next higher schedular rating requires ankle ankylosis under DC 5270.  38 C.F.R. § 4.71a, DC 5271.  A 30 percent rating requires ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  Id.  A higher 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Id. 

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III.  Analysis 

A.  Bilateral sensorineural hearing loss

The Veteran seeks a rating greater than 30 percent for bilateral hearing loss.  Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 30 percent have not been met for any time during the appeal period.  Overall, the credible lay and medical evidence establishes that the Veteran's service-connected bilateral hearing loss disability results in no worse than an exceptional pattern of Level VI right ear hearing and Level VI left ear hearing.

Historically, the Veteran was diagnosed with bilateral moderately severe high frequency sensorineural hearing loss during active military service.  His speech discrimination without hearing aids was described as poor.  He was prescribed hearing aids to amplify high frequency sounds.

VA audiology examination in September 1989 measured right ear puretone thresholds of 15, 40, 70 and 65 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 20, 60, 70 and 70 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 58 percent in the right ear and 56 percent in the left ear. 

An RO rating decision in October 1989 granted service connection for bilateral sensorineural hearing loss, and assigned an initial 30 percent rating.

Thereafter, the record reflects the Veteran's report of "severe" impaired hearing.  See VA Form 21-4138 received in December 1998.  He described difficulty following one-on-one conversations and group conversations.  See VA examination report dated April 2001.  He also had difficulty listening to television.  Id.

The Veteran filed his increased rating claim currently on appeal in December 2007.  On VA audiology examination in May 2008, the Veteran reported that his bilateral hearing loss disability interfered with his communication and enjoyment of television and music.  He described people thinking that he was shouting at them, and felt isolated due to his inability to socialize.  He also reported difficulty hearing female voices.  Audiometric examination measured right ear puretone thresholds of 55, 70, 75 and 75 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 65, 75, 80 and 80 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 92 percent in the right ear and 88 percent in the left ear.

The findings from the April 2010 examination show an average puretone threshold of 69 decibels with a word recognition score of 92 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level II right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 75 decibels with a word recognition score of 88 percent in the left ear.  This represents Level III left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran is not entitled to a rating greater than 30 percent under DC 6100.

The Veteran manifests puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in both ears.  This represents an exceptional pattern of hearing under 38 C.F.R. § 4.86(a), which allows for a disability rating based on puretone thresholds only under Table VIA.  Under Table VIA, the right ear average puretone threshold of 69 decibels represents Level V hearing.  The left ear average puretone threshold of 75 decibels represents Level VI hearing.  Under Table VIA, the Veteran is not entitled to a rating greater than 30 percent under DC 6100.

The Veteran's puretone thresholds for both ears were more than 30 decibels at 1000 Hertz.  As such, an exceptional pattern of hearing impairment as contemplated in 38 C.F.R. § 4.86(b) is not shown.

A February 2009 private medical record included an observation that the Veteran was unable to hear well.  An August 2010 private medical statement also indicated that the Veteran was unable to hear.

The Veteran underwent an additional VA audiology examination in August 2010.  At that time, the Veteran reported that his bilateral hearing loss caused decreased concentration, poor social interactions, difficulty with following instructions and difficulty with hearing.  Audiometric examination measured right ear puretone thresholds of 55, 70, 80 and 80 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  His left ear showed puretone thresholds of 65, 75, 80 and 85 decibels at 1000, 2000, 3000 and 4000 Hertz, respectively.  He had speech discrimination scores of 84 percent in the right ear and 88 percent in the left ear.

The findings from the April 2010 examination show an average puretone threshold of 71 decibels with a word recognition score of 84 percent in the right ear.  When applied to the rating criteria, the Veteran exhibits Level III right ear hearing acuity per VA standards.  The Veteran had an average puretone threshold of 76 decibels with a word recognition score of 88 percent in the left ear.  This represents Level III left ear hearing acuity per VA standards.  Therefore, under Table VII, the Veteran is not entitled to a rating greater than 30 percent under DC 6100.

The Veteran manifests puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) in both ears.  This represents an exceptional pattern of hearing under 38 C.F.R. § 4.86(a), which allows for a disability rating based on puretone thresholds only under Table VIA.  Under Table VIA, the right ear average puretone threshold of 71 decibels represents Level VI hearing.  The left ear average puretone threshold of 76 decibels represents Level VI hearing.  Under Table VIA, the Veteran is not entitled to a rating greater than 30 percent under DC 6100.

The Veteran's puretone thresholds for both ears were more than 30 decibels at 1000 Hertz.  As such, an exceptional pattern of hearing impairment as contemplated in 38 C.F.R. § 4.86(b) is not shown.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran is clearly competent to report symptoms such as an inability to understand noise and speech with the presence of background noise as well as his perceptions of the resulting occupational and social impairment caused by his disability.  Even after considering such contentions as to the effects of the disability on his daily life, the Board accords greater probative weight to the objective audiometric testing concerning the current severity of his bilateral hearing impairment.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board further observes that there is no indication that there has been a material change in the hearing loss disability during the appeal period.  As such, there is no evidentiary basis for consideration of a "staged" rating based on the facts found. 

The Board notes that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak, supra.  In this case, the VA audiologist recorded the Veteran's description of the effects of his hearing loss on his occupational functioning and daily activities.  The Board finds that such functional impairment, as reported above, has been appropriately considered but the overall evidence fails to support assignment of a disability rating greater than 30 percent for any time during the appeal period. 

In this respect, as explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.   See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the functional limitations resulting from a hearing loss disability rated as 30 percent disabling have been contemplated in the schedular rating provided.  The Board further observes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and that the use of hearing aids would, if anything, provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987). 

In sum, the Board finds that the preponderance of the evidence is against a claim for a rating greater than 30 percent for service-connected bilateral hearing loss disability.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56. 

B.  Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus.  He filed a service connection claim in July 2010, and he has appealed the initial rating assigned after an award of service connection.  The criteria for evaluating tinnitus, DC 6260, were revised effective June 13, 2003.  The current version provides a maximum 10 percent rating for tinnitus.  A Note (2) codifies the standard VA practice of providing a maximum rating for tinnitus whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260 (2012); 68 Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-June 13, 2003 version of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  However, in Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus effective to the date of claim.  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher schedular rating, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Right ankle

The Veteran seeks a rating greater than 20 percent for his service-connected post-operative repair of bimollealor fracture of the right ankle.  Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent have not been met for any time during the appeal period.  Overall, the credible lay and medical evidence establishes that the Veteran's service-connected right ankle disability does not result in ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or abduction, adduction, inversion or eversion deformity.

Historically, the Veteran incurred a right tibia fracture with right ankle dislocation in 1983 which required an open reduction and internal fixation of right tibiofibular fracture.  He underwent hardware removal from the medial malleolus in 1987 after incurring a twisting injury.  Following this surgery, the Veteran's right ankle was symptomatic and caused severe restrictions which precluded him from performing physical training or the Army physical fitness test.  A Medical Evaluation Board provided a diagnosis of status post right ankle fracture with residual arthritis pain and loss of motion analogous to favorable ankylosis.

On VA examination in September 1989, the Veteran generally described having right leg pain.  Examination was significant for slight capsular thickening of the right ankle.  X-ray examination was interpreted as showing early degenerative joint disease (DJD).

An October 1989 RO rating decision granted service connection for bimalleolar fracture right ankle fracture, and assigned an initial 10 percent rating under DC 5271.

Thereafter, the Veteran's VA clinic records reflect continued report of right ankle pain with recurrent sprains.  An x-ray examination in May 1997 was interpreted as showing degenerative joint disease of the tibio-talar joint with proximal bone sclerosis, and apparent pseudo-arthrosis between the fibula-tibula distally.  In October 1997, the Veteran was prescribed a walking cane based upon a diagnosis of symptomatic right leg fracture.

On VA examination in January 1999, the Veteran described mild right ankle pain with weight-bearing difficulty that worsened on rainy days.  His symptoms were aggravated with stumbling while walking, and he used a cane to assist in ambulation.  Physical examination was significant for right ankle edema, dorsiflexion limited to 5 degrees, and prominent bony deformities of the medial and lateral malleolus with loss of normal anatomy.  There was also 4/5 weakness of the right ankle dorsiflexion muscle, extensor hallucis longus and the tibialis anterior muscle.

A February 1999 RO rating decision awarded a 20 percent rating for right ankle disability under DC 5271.  The RO also granted service connection for posttraumatic arthritis and pseudo-arthrosis of the distal tibia and fibula secondary to previous fracture.  An initial 10 percent rating was assigned under DC "5299-5262."

In pertinent part, the Veteran's VA clinic records reflect findings of right ankle tenderness with decreased range of motion.  A VA x-ray examination was interpreted as showing status post old fibular and probable tibial fracture with pseudoarthrosis formation and obliteration of the ankle joint space.

A March 2002 VA examination included the Veteran's report of right ankle pain treated with intramuscular injections.  He further reported mild right ankle discomfort with occasional acute pain on cold and rainy days.  Examination was significant for 0 degrees of dorsiflexion in neutral position, a 3 cm. difference of the right ankle when compared to the left, and mild weakness of the right ankle dorsiflexor and plantar muscles, extensor hallucis longus, anterius anterior, and gastrocnemius.

An examination conducted for the SSA in August 2003 included an x-ray examination of the right ankle which was interpreted as showing a non union of avulsed medial malleole fragment with spur of calcaneus as well as posterior plantar fascia insertion.

On June 4, 2007, the Veteran underwent right ankle arthrodesis and bonegraft.  A July 17, 2007 private orthopedic physician note indicated that the Veteran would be totally disabled due to this surgery until December 26, 2007.

In July 2007, the Veteran filed his claim for a convalescence rating due to the right ankle surgery.  He formally filed the increased rating claim currently on appeal in December 2007.

A February 2008 RO rating decision awarded a 100 percent convalescence rating effective from October 26, 2007 to December 31, 2007.  A prospective 20 percent schedular rating was assigned effective January 1, 2008.  A May 2010 RO rating decision revised the effective date of award to June 4, 2007.

On VA joints examination in May 2008, the Veteran described multiple joint pain of 7/10 severity accompanied by stiffness, limited ambulation and fatigability.  He obtained mild relief of his symptoms with use of Sulindac without side effects.  He had weekly flare-ups of multiple joint pains of 9/10 pain severity which lasted several hours in duration, precipitated by cloudy or rainy days.  The Veteran wore a right ankle brace.  He denied any episodes of dislocation or recurrent subluxation.  The Veteran had not worked since 2003 due to right ankle disability, but was independent in self care.  On examination, the Veteran was unable to repeatedly stand on his heels and toes.  There was tenderness at the lateral malleole.  The Veteran's gait was antalgic, limping from the right ankle joint.  He used a one-point cane for ambulation.  There was no ankylosis.  The right ankle had dorsiflexion from 0 to 10 degrees with painful motion in the last 10 degrees, and a 10 degree functional loss.  There was plantar flexion from 0 to 20 degrees with painful motion in the last 10 degrees, and a functional loss of 25 degrees.  There was right ankle deformity with weakness in the dorsiflexors and plantar flexors.  There was no ankle joint instability or angulation.  The examiner offered a diagnosis of right ankle fracture, status post (s/p) open reduction and internal fixation (ORIF) with residual degenerative joint disease and limited range of motion.

A September 2008 VA orthopedic consultation included the Veteran's report of occasional mild right ankle discomfort.  Examination was significant for some right leg swelling and no range of motion (ROM) due to suspected fusion.

Private medical records in 2009 and 2010 generally note the Veteran's report of right ankle and foot pain.  No specific findings were provided.

On VA joints examination in August 2010, the Veteran described a progressively worse right ankle disability.  He endorsed symptoms of right ankle give-way, instability, pain, stiffness, weakness, decreased joint motion speed, locking episodes several times per week, swelling, tenderness, and right foot cramps.  He denied deformity, incoordination or effusions.  He had severe flare-ups of disability, precipitated by prolonged walking, which occurred weekly and lasted for hours.  These episodes decreased his ambulation and standing.  The Veteran described his limitations as being unable to stand for more than a few minutes, and limited to walking 1/4 of a mile.  He always used a cane to assist with ambulation.

On examination, the Veteran's gait was antalgic with poor propulsion.  There was evidence of abnormal weight bearing by increased wear of the outside edge heel of the right shoe.  The right ankle demonstrated tenderness at the lateral ankle and distal leg as well as weakness.  There was no ankle instability, tendon abnormality or angulation.  The right ankle demonstrated dorsiflexion from 0 to 5 degrees, and plantar flexion from 0 to 15 degrees.  There was objective evidence of pain with repetitive motion, but no additional motion loss.  There was no joint ankylosis.  Anterior and posterior drawer tests were negative.  The examiner diagnosed right ankle fracture status post ORIF and severe traumatic DJD with limited range of motion.  The examiner opined that the right ankle disability prevented exercise and sports, had a moderate effect on chores, shopping, recreation, traveling, and had a mild effect on driving.  There was no effect on feeding, bathing, dressing, toileting or grooming.

In this case, the Veteran's currently assigned 20 percent rating for right ankle disability contemplates the maximum available rating for loss of motion under DC 5271.  As such, the claim is limited to evaluating the extent, if any, of right ankle ankylosis under DC 5270.  There is no legal basis for consideration of 38 C.F.R. §§ 4.40 and 4.45 under this analysis.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

The record includes the Veteran's complaint of right ankle pain and weakness with give-way, instability, stiffness, weakness, decreased joint motion speed, locking episodes several times per week, swelling, tenderness, and right foot cramps.  His complaints are consistent with the medical evidence of record, which reflects a long-standing history of severe functional limitation of use of the right ankle since service, including an inservice finding of loss of motion analogous to favorable ankylosis.

The post-service clinical findings are significant for right ankle edema, prominent bony deformities of the medial and lateral malleolus with loss of normal anatomy, tenderness, and 4/5 weakness, or "mild" weakness, of the right ankle dorsiflexor and plantar flexor muscles.  The Veteran's gait is antalgic with poor propulsion, limping from the right ankle joint, with objective evidence of abnormal weight bearing.  The x-ray findings have been significant for obliteration of the right ankle joint space, non union of avulsed medial malleole fragment, and spur within the posterior plantar fascia insertion.  Ultimately, in June 2007, the Veteran required a right ankle arthrodesis and bonegraft.

The Veteran's range of motion findings have been described as 0 degrees of dorsiflexion in neutral position (VA examination dated March 2002), dorsiflexion from 0 to 10 degrees with painful motion in the last 10 degrees and a 10 degree functional loss (VA examination dated March 2008), plantar flexion from 0 to 20 degrees with painful motion in the last 10 degrees and a functional loss of 25 degrees (VA examination dated March 2008), no range of motion (September 2008 VA orthopedic consultation), dorsiflexion from 0 to 5 degrees (VA examination dated August 2010) and plantar flexion from 0 to 15 degrees (VA examination dated August 2010).

As reflected above, the Board finds that the record contains some evidence of right ankle ankylosis - either actual or functional in nature - as demonstrated by a September 2008 VA orthopedic consultation.  His surgical arthrodesis involves a surgical fixation of the ankle joint, which is otherwise referred to as "artificial ankylosis."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28th Ed., p. 141 (1988).  However, the Veteran at most other times has demonstrated some right ankle motion in dorsiflexion and plantar flexion.  Nonetheless, there has been no medical evidence, or lay description, of ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees.  

Additionally, the Board finds no lay or medical evidence of abduction, adduction, inversion or eversion deformity.  The March 2008 VA examination found no evidence of right ankle joint instability or angulation.  Similarly, the August 2010 VA examination found no ankle instability, tendon abnormality or angulation.  There is no description of an abduction, adduction, inversion or eversion deformity in the clinical records.  The "deformity" described in the record refers to bony deformities of the medial and lateral malleolus.

The Board further observes that higher ratings are not available under DC 5273 (malunion of the os calcis or astralgus) or DC 5274 (astragelectomy).

In light of the above, the Veteran does not meet, or more closely approximate, the criteria for the next higher 30 percent rating under DC 5270.  Thus, the criteria for the only potential means to award a higher schedular rating have not been met.  To the extent the Veteran argues otherwise, the Board finds that the clinical findings of trained physicians hold significantly greater probative weight than the Veteran's descriptions and perception of disability, as these individuals have greater expertise and training than the Veteran to evaluate the nature and severity of an orthopedic disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).

D.  Extra-schedular and TDIU consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Additionally, VA must consider entitlement to TDIU when reasonably raised during the appeal period.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As discussed in the REMAND below, the Veteran's increased rating claim for right tibia and fibula disability as well as the claim for entitlement to TDIU require further evidentiary development.  The Board defers adjudication of the matters of extra-schedular consideration under 38 C.F.R. § 3.321(b) and entitlement to a TDIU under 38 C.F.R. § 4.16 pending completion of the additional development.

E.  Convalescence rating

The Veteran contends that he is entitled to a convalescence rating which extends beyond December 31, 2007.  He interprets VA regulations as requiring a mandatory one-year period once a 6-month convalescence rating is assigned.  See VA Form 21-4138 received June 2010.

As reflected above, the Veteran underwent right ankle arthrodesis and bonegraft on June 4, 2007.  A July 17, 2007 private orthopedic physician note indicated that the Veteran would be totally disabled due to this surgery until December 26, 2007.  The RO has awarded a convalescence rating from June 4, 2007 to December 26, 2007.


The provisions of 38 C.F.R. § 4.30, pertaining to temporary total evaluations based upon convalescence, provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted.  Total ratings will be assigned under this section only for treatment of a service-connected disability.  This includes: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and (3) Immobilization by cast, without surgery, of one major joint or more.  Id.

The provisions of 38 C.F.R. § 4.30 specify that a reduction of the total rating will not be subject to the due process provisions of 38 C.F.R. § 3.105(e), and is to be followed by an open rating reflecting the appropriate schedular evaluation.  An extension beyond an initial 3-month period is allowable but requires full justification.  38 C.F.R. § 4.30(b)(1).  An extension of 1 or more months up to 6 months beyond a 6-month period may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

A total disability rating will be assigned when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

In this case, the record includes a medical opinion from the Veteran's surgical physician that his right ankle disability required a period of convalescence until December 26, 2007.  There is no medical opinion, or evidence of record, suggesting that a convalescence period beyond December 26, 2007 has been necessary.  In fact, the Veteran himself does not appear to argue that a longer convalescence period has been medically required.  

Rather, the Veteran appears to argue that a longer convalescence period is automatic under applicable VA laws and regulations.  He appears to argue that his argument is supported by the wording of 38 C.F.R. § 4.30.  See VA Form 21-4138 received in February 2008 and VA Form 21-4138 received June 2010.  As a matter of law, the Board finds that the Veteran's interpretation of 38 C.F.R. § 4.30 is not supported by the plain language contained herein.  As there is no legal basis upon which to award a convalescence period beyond December 31, 2007 under the undisputed facts of record, this claim must be denied.  Sabonis, 6 Vet. App. 426 (1994).

ORDER

A rating greater than 30 percent for service-connected bilateral hearing loss disability is denied.

An initial rating greater than 10 percent for service-connected tinnitus is denied.

A rating greater than 20 percent for post-operative repair of bimollealor fracture of the right ankle is denied.

A temporary total evaluation due to treatment for service-connected disability requiring convalescence for the time period after December 31, 2007 is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

Service connection has been established for right ankle disability as well as disability involving the right tibia and fibula.  The Veteran seeks to establish his entitlement to service connection for disability involving the left knee, the right knee, the left ankle, the left hip, the right hip and the lumbar spine as secondary to his service-connected disabilities.  To date, he has not alleged that these disabilities first manifested in service or result from an event in service.

The Veteran filed his service connection claims in December 2007.  Under 38 C.F.R. § 3.310(a) (2007-2012), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006)(amending 38 C.F.R. § 3.310 effective October 10, 2006).
 
The Veteran was afforded VA joint and spine examinations in May 2008.  In these examination reports, the VA examiner stated that disability involving the left knee, the right knee, the left ankle, the left hip, the right hip and the lumbar spine were not caused by the service-connected right ankle fracture and its residuals, and offered an opinion that degenerative changes of the knees, left ankle, hips and lumbar spine were likely due to age and obesity.

Unfortunately, the Board finds that the medical opinion obtained is inadequate.  In this respect, the VA examiner failed to offer any opinion on whether the Veteran's service-connected right ankle disability as well as disability of the right tibia and fibula may have aggravated his current disabilities, which, as noted above, is a potential basis for secondary service connection pursuant to 38 C.F.R. § 3.310.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, on remand, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

With respect to the claim of entitlement to a rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis, the Board also finds that additional examination is necessary.  The Veteran has been assigned a 10 percent rating under DC "5299-5262," which is a rating by analogy to malunion of the tibia and fibula with slight knee or ankle disability.  As discussed above (pertaining to the right ankle), there is no current x-ray evidence of malunion of the tibia and fibula.

However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The medical evidence of record includes clinical findings that the Veteran's service-connected disability of the right tibia and fibula may result in weakness of the extensor hallucis longus, tibialis anterior, anterius anterior, and/or gastrocnemius muscles.  See VA examination reports dated January 1999 and March 2002.  The Board requires further clarification regarding the extent and severity of all disability attributable to the Veteran's service-connected post-operative changes of the right distal tibia and fibula with posttraumatic arthritis.

The Veteran is hereby advised that failure to report for any scheduled VA examination(s), without good cause, may have adverse consequences on his claim(s).  See 38 C.F.R. § 3.655(a)(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Finally, the record includes an SSA determination that the Veteran's service-connected right ankle disability is the primary disability resulting in his unemployability effective April 2002.  To date, the Veteran does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  However, the evidence of unemployability raises the issue of referral of this claim to the Director of Compensation and Pension Service for extra-schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(b).  

As reflected above, the case requires further development regarding the service connection claims for disability involving the disability of the left knee, the right knee, the left ankle, the left hip, the right hip and the lumbar spine as well as the claim of entitlement to a rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis.  Following development and adjudication of these issues, the RO must determine the applicability of either 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b) and take the appropriate steps to develop the TDIU claim.

To ensure that all due process requirements are met, and that the record is complete, while these matters are remand, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  In its letter, the RO should provide notice of what evidence is needed to support a claim for secondary connection, pursuant to 38 C.F.R. § 3.310.  The RO's letter to the Veteran should also explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 


Accordingly, these matters are hereby  REMANDED for the following action:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should provide notice of what evidence is needed to support a claim for secondary connection, pursuant to 38 C.F.R. § 3.310.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examination of the Veteran, and review of the claims file, the physician should clearly identify all current disability involving the right knee, the left ankle, the left hip, the right hip and the lumbar spine.  

Then, with respect each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that disabilities of the right knee, the left ankle, the left hip, the right hip and the lumbar spine was caused OR aggravated (i.e., worsened beyond natural progression) by any service-connected disability (including both the service-connected right ankle disability as well as residuals of right tibia and fibula fracture.  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should also identify all residuals related to the service-connected post-operative changes of the right distal tibia and fibula with posttraumatic arthritis, to include any disability involving the extensor hallucis longus, tibialis anterior, anterius anterior, and/or gastrocnemius muscles.  See VA examination reports dated January 1999 and March 2002.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any examination scheduled in connection with any claim for increased rating, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate each claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims).

7.  Once the service connection and increased rating claims have been adjudicated, the RO must determine the applicability of either 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b) and take the appropriate steps to develop the TDIU claim in light of the SSA determination that the Veteran's service-connected right ankle disability has been identified as his primary disability resulting in total disability.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


